         Case 1:19-cv-00045-JTK Document 14 Filed 05/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               BATESVILLE DIVISION

CHARMA L. BARNARD                                                                PLAINTIFF

V.                           CASE NO. 1:19-CV-00045-JTK

ANDREW SAUL,
Commissioner of Social Security Administration                                DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 27th day of May, 2020.




                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
